Appeal by insurance carrier and employer from award to claimant for disability compensation. Claimant was injured on October 20, 1938, while employed as a window dresser by the Frankfort Distilleries, Inc. He sustained a sprain of an internal lateral ligament of the right knee with displacement of the semi-lunar cartilage. As to this accident an award was made for total disability from October 20, 1938, to January 9, 1939, and for partial disability from January 9, 1939, to January 31, 1939. He returned to this employment on January 31,1939, and left such employment in April, 1939, On May 10, 1939, he engaged in the same hue of work for the Browne Vintners, Inc. According to his own testimony, while working for the last named employer, he had another accident on August 1, 1939, when his right foot was caught in a rack. He again suffered disability. On the second claim the State Industrial Board held that his disability subsequent to August 1, 1939, was caused solely by the accidental injuries he sustained on October 20, 1938. There is some competent evidence to support this decision. There is also evidence which indicates to the contrary, and to the fact that both accidents were the cause of claimant’s condition subsequent to August 1, 1939. We are not permitted to weigh such evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.